Title: To George Washington from Major General Israel Putnam, 13 February 1778
From: Putnam, Israel
To: Washington, George



Dear Sir
West Point [N.Y.] 13th Feby 1778

Your Favours of the 15th & 25th of Janry which I am now to acknowledge, came to hand nearly the same time after the former had been delay’d a fortnight in the Post Office.
The Boats which I mentioned in my Letter of the 25th of Octr (& of which your Excellency desires more particular information) with the

addition of seven or eight others in Wapping & Esopus Creeks were Immediately put in repair—Timber was procur’d & Preparations made for Constructing several Others, but for want of Boards, (which could not be procured at any rate) they have not been compleated, excepting two large Scows, which are nearly finish’d—Four Gun Boats, each mounting a Thirty two Pounder in the Bow, are in good forwardness at Poughkeepsie, Others are Order’d at Albany, in what State they are I am unable to inform. the Timber for two floating Batteries is cut but the work not yet begun.
It was not untill lately, that I accidentally met with the resolve of Congress of the 5th of Novr directing Genl Gates to construct such works as will secure the Navigation of Hudsons River, investing him personally with ample powers for that purpose, inabling him to call for aid & assistance ⟨from⟩ the Eastern & Middle States—Since Genl Gates’ removal to the new board of War, & your Excellencys Letter of the 2d Decr urging the necessity of erecting those Fortifications to defend the North River, during the season, when the Enemy can offer no interruptions, I have (tho without any of the advantages, which would have resulted from the beforemention’d Resolve) most assiduously applyed myself to the Collecting Materials, & have steadily endeavour’d to carry into execution, your Orders & the resolves of Congress, as far as the Late ho⟨ur⟩ on which I came to the Knowledge of them, & the few men intrusted to my Command, would possibly admit—in order to effect this, at my request the Legislative bo⟨dy⟩ of this State, have appointed a Committee, to affix the Places & manner of Securing the river, & to afford some assistance in expediting the Work—the State of affairs is now at this Post, you will please to Observe, as follows.
The Chain & necessary Anchors, are contracted for, to be compleated by the first of April, and from the Intelligence I have received there is reason to beleive they will be finish’d by that Time.
Parts of the Boom, intended to have been Used at Fort Montgomery, sufficient for this place are remaining, some of the Iron is exceeding bad, this I hope to have replaced with good Iron soon; the Chevaux de Frize will be compleated by the time the River will admit sinking them. the Batteries near the Water, & the Fort to cover them, are laid out the latter is within the Walls six hundred Yards around, twenty one feet base fourteen feet high, the Talis two inches to the foot. this I fear is too large to be compleated by the time expected. Govr Clinton, & the Committee have agreed to this plan, and nothing on my Part shall be wanting to compleat it in the best & most expeditious manner.
Barracks for the Artificers, & Huts for about three hundred men are compleated. & Barracks for about the same number are nearly Covered, a road to the river has been made, with great difficulty: the Timber

for the Fort & Batteries is now preparing, there are no Sods in this vicinity, which renders it necessary to build with Fascines, Timber & Earth.
I think my indispensible duty to the Publick, & justice to my own Character compel me to point out in the most explicit manner, some of the embarisments, we now experience, & the greater difficulties we have reason to fear, in carrying on the works, which if not speedily remov’d, will render their completion almost impracticable.
The first & greatest, as almost all others, result from it, is the want of monies, in the Quarter Masters Department, thro which channel a very great Part of the Materials, for the Works must be furnish’d. Supplying Cash to the Quarter Master here, has already been so long delay’d, that the Publick Credit is totally lost, very little more is to be expected on the publick Faith; and the private Credit of the Quarter Master, has been so long tried, I am certain little more can be procured that Way.
The Private Character of the Quarter Master suffers exceedingly from his not being able to replace the Monies he has already borrow’d; I believe four hundred thousand Dollars will not be sufficient to pay off the Arrears already incurred in that Department.
The Pay of the Artificers is nearly seven Months in Arrear, they are dayly deserting, & scarcely a week passes but the remainder refuse to labour in Service and unless they can be paid, I fear we shall not be able to retain them many Days.
The great call for Teams to transport provisions Salt & other supplies to the Southern Army, together with the scarcity of Forage, renders it impossible to supply the Cattle, Horses &c. necessary to carry ⟨on⟩ the Works. At present we have neither Teams or Forage, nor can any be procured without Money.
The number of Men in this Department, will appear by the return herewith transmitted to your Excellency. Meigs’ Regt except those under innoculation, with the small Pox, is at the White Plains, and untill Barracks can be fitted for their reception, I have thought best to continue them there to cover the Country from the incursions of the Enemy—Dubois’ Regiment are unfit to be order’d on duty, not one Blanket in the Regiment—very few have either a Shoe or a Shirt—& most of them have neither Stockings Breeches or Overalls; several Companies of Inlisted Artificers, are in the same situation & unable to work in the field—several Hundred Men are render’d useless merely for want of necessary apparel—As no clothing is permitted to be Stoped at the Post—as the men are not paid off, as, altho’ they were paid, the Cloaths could not be procured; as the evil still increases—in this situation, I must entreat your Excellency to Order Cloathing & blankets to this place, as soon as possible.

The Winter has been such, as has made the Passage on & over the River, exceeding Difficult, nothing can be brought from above or below this Post by Water; which has considerably retarded the Works, this still continues, but I hope will soon be removed.
I am happy fully to coincide, with your Excellency in Oppinion, as to the injustice of exchanging those Officers, who may fall into our hands, for such of ours as have been recently captured, in prejudice to those who have suffer’d the rigors of a severe Captivity—you will give me leave to assure you I never have made but one single exchange, & the particular, suffering sickly condition of that Officer was my Only Motive for it—who was also one of the Oldest Prisoners, at that time in the Enemies hands—nor did I mean to follow the example, which had been long before set, by exchanging, many of the Officers, taken at Fort Washington, & since while those taken antecedently on Long Island, still remain in Captivity, as I apprehended it was intirely contrary, to your Excellencys Oppinion.
What particular Pow’rs Govr Trumbull has been invested with on this Subject, I know not—tho I suppose the frequent exchanges he has made, has been by [your] Excellencys Approbation.
I am this instant favour’d, by Yours of the 6th of Febry respecting the stopping at this Post, the supplies of Cattle destined for the use of the Army under your immediate Command—your Informant must have labour’d under a great mistake, by Adding that it was, by my direction, I believe a few Cattle have be[en] retain’d by some of the Commissary Department at this place, when no salt⟨ed⟩ provisions were on the spot—but in future ⟨mutilated⟩ will take care these Gentlemen shall not retain any supplies, designed for the Southern Army.
What Quantities of salted provisions, are on hand I am not able to inform, as I have had no returns, but in my Journey to the Eastward, shall make it my business, to become acquainted with these Matters, & will transmit to you, the best intelligence I can Obtain—in the mean time, the appointment of Col. Champion, (who is perfectly well acquainted with the Business) for purchasing Cattle, will I make no doubt, soon afford a competent supply, & relieve us speedily from any apprehensions of the Armys suffering, for want of provisions in future.
Genl Parsons, has return’d to Camp some time since, & takes upon himself the Command to morrow, when I shall set out for Connecticut. I am, Dear General with great esteem Your most Obedient Humble Servant

Israel Putnam


I mentioned that the Legislature of this State, have appointed a Committee to advice proper Measures for defending the River & assist in

carrying them into execution—in ⟨mutilated⟩ report they give it, as their Oppinion ⟨mutilated⟩ 5000 Troops ought to be furnish’d for ⟨mutilated⟩ defence of this Post—I wish to know your Excellencys sentiments on the Matter, & if you should Judge the measure necessary, from whence they are to be supplied—the Mortification of being left to defend an important Post, without a sufficient force your Excellency can better conceive than I can express, altho it is what I have once experienced.

